PALMORE, Judge
(dissenting).
Had appellant’s elbow and appellee’s car been the only two objects that came into contact there would have been a logical basis for an instruction to the effect that it was appellant’s duty to keep both his car and his person to the right side, and to exercise ordinary care in driving the car so that neither the car nor his person would collide with appellee’s vehicle. But since the automobiles themselves came into contact, the position of the elbow could have been neither a proximate nor contributing cause of the accident and should not have been mentioned in the instructions. For this reason Judge STEWART, Judge BIRD and I respectfully dissent from the majority opinion.